Citation Nr: 1402557	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to April 1966.  He served in the Republic of Vietnam from May 1965 to October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Regional Office (RO) in St. Petersburg, Florida, that denied service connection for tinnitus.  Service connection for PTSD was granted and a 30 percent rating was assigned from October 30, 2008.   

The Veteran appeared before the undersigned at a Board hearing in August 2013 at the RO.  A transcript of that hearing is of record.   

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) during active service.  

2.  The Veteran's service-connected bilateral sensorineural hearing loss caused the current tinnitus.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for tinnitus, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Pursuant to 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in service as a result of exposure to military noise without the benefit of ear protection.  He also reported that when stationed in Japan, while working on an aircraft, an ejection cartridge deployed and the ignition explosion caused hearing loss for one week.  See the September 2009 VA examination report and the Veteran's testimony at the hearing before the Board in August 2013.  

Service records show that the Veteran served in the Republic of Vietnam from May 1965 to October 1965 with the U.S. Marines Corps and his military occupation was aviation ordnance man.  

The Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or aircraft.  He is competent to describe observable symptoms such as ringing in the ears.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the United States Marine Corps.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board further finds that the evidence is evenly balanced on the question of whether the Veteran's current tinnitus is related to or caused by a service-connected disability, which in this case, is the service-connected bilateral sensorineural hearing loss.  At the September 2009 VA audiometric examination, the Veteran reported that he experienced tinnitus for the past 10 years.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The VA audiologist opined that it was most likely than not that the bilateral sensorineural hearing loss was caused by or the result of the military noise exposure since the Veteran's hearing loss was consistent with acoustic trauma.  The audiologist noted that the Veteran was exposed to aircraft noise in service and this may have damaged his auditory system.  The VA audiologist further opined that the Veteran's presbycusis and subsequent hearing loss are more likely contributors to the tinnitus than the military noise exposure in service.  

The RO granted service connection for bilateral sensorineural hearing loss in October 2009 and assigned a 20 percent rating from October 30, 2008.  After carefully reviewing all the evidence, the Board finds that the evidence is in equipoise on the question of whether service connection for tinnitus is warranted on a secondary basis.  There is competent and credible evidence which weighs for and against the claim for service connection for tinnitus on a secondary basis.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus as secondary to the service-connected bilateral sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

Review of the record reveals that the Veteran's service-connected PTSD may have worsened since the September 2009 VA psychiatric examination.  At the hearing before the Board in August 2013, the Veteran stated that the medication for his PTSD was increased that past summer.  He also stated that he made a suicide attempt in 2012.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

The record shows that the Veteran receives treatment for the service-connected PTSD through the VA healthcare system.  At the hearing before the Board in August 2013, the Veteran stated that he received treatment for the PTSD at VA medical facilities in Massena, New York.  Board hearing transcript dated in August 2013, pages 5-6.  He stated that he received treatment at the Massena Memorial Hospital which operates as a satellite VA office.  Id.  The Veteran also stated that he was treated at the VA medical facilities in Bradenton and Sarasota, Florida.  Board hearing transcript dated in August 2013, page 4.  See also the Veteran's statement dated in July 2013 and May 2010.  The Veteran indicated that he was treated at the Vet Center in Sarasota, Florida.  See the Veteran's statement dated in May 2010.  The RO should obtain copies of the VA treatment records from the VA healthcare system in New York State dated from 2008 and from the VA healthcare system in Florida dated from May 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this matter is REMANDED for the following action:

1.  Obtain copies of the VA records referable to treatment for the service-connected PTSD from the VA healthcare system in New York State including records from the Massena Memorial Hospital VA satellite clinic dated from 2008 to present.  

Obtain copies of the VA records referable to treatment for the service-connected PTSD from the VA healthcare system in Florida including records from the Bradenton and Sarasota VA facilities and the Sarasota Vet Center dated from May 2012 to present.   

2.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all current symptoms due to the PTSD that affect the Veteran's level of social and occupational adaptability.  The examiner should indicate whether the PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily; or occupational and social impairment with reduced reliability and productivity; or difficulty in establishing effective work and social relationships; or occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected PTSD for the time period of the appeal (from October 2008 to present).  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  After completing all indicated development, readjudicate the claim for a higher initial disability rating for PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


